Name: Commission Implementing Regulation (EU) 2017/1272 of 14 July 2017 establishing budgetary ceilings for 2017 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  farming systems;  economic geography;  budget;  environmental policy;  regions and regional policy;  cooperation policy
 Date Published: nan

 15.7.2017 EN Official Journal of the European Union L 184/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1272 of 14 July 2017 establishing budgetary ceilings for 2017 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 22(1), 36(4), 42(2), 47(3), 49(2), 51(4) and 53(7) thereof, Whereas: (1) For each Member State implementing the basic payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 22(1) of that Regulation for 2017 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. In accordance with Article 22(2) of Regulation (EU) No 1307/2013 any increases applied by Member States pursuant to that provision are to be taken into account. (2) For each Member State implementing the single area payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 36(4) of that Regulation for 2017 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. (3) For each Member State granting the redistributive payment provided for in Chapter 2 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 42(2) of that Regulation for 2017 has to be set by the Commission on the basis of the percentage notified by those Member States pursuant to Article 42(1) of that Regulation. (4) In relation to the payment for agricultural practices beneficial for the climate and the environment provided for in Chapter 3 of Title III of Regulation (EU) No 1307/2013 in 2017, the annual national ceilings referred to in Article 47(3) of that Regulation for 2017 have to be calculated in accordance with Article 47(1) of that Regulation and amounting to 30 % of the national ceiling of the relevant Member State as set out in Annex II to that Regulation. (5) For Member States granting the payment for areas with natural constraints provided for in Chapter 4 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 49(2) of that Regulation for 2017 have to be set by the Commission on the basis of the percentage notified by the relevant Member States pursuant to Article 49(1) of that Regulation. (6) In relation to the payment for young farmers provided for in Chapter 5 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 51(4) of that Regulation for 2017 have to be set by the Commission on the basis of the percentage notified by Member States pursuant to Article 51(1) of that Regulation and have not to be higher than 2 % of the annual ceiling set out in Annex II. (7) Where the total amount of the payment for young farmers applied for in 2017 in a Member State exceeds the ceiling set pursuant to Article 51(4) of Regulation (EU) No 1307/2013 for that Member State, the difference has to be financed by the Member State in accordance with Article 51(2) of that Regulation whilst respecting the maximum amount laid down in Article 51(1) of that Regulation. For the sake of clarity, it is appropriate to set this maximum amount for each Member State. (8) For each Member State granting voluntary coupled support provided for in Chapter 1 of Title IV of Regulation (EU) No 1307/2013 in 2017, the Commission has to set the annual national ceilings referred to in Article 53(7) of that Regulation for 2017 on the basis of the percentage notified by the relevant Member State pursuant to Article 54(1) of that Regulation. (9) Concerning the year 2017, the implementation of direct support schemes provided for in Regulation (EU) No 1307/2013 started on 1 January 2017. For the sake of consistency between the applicability of that Regulation for the claim year 2017 and the applicability of the corresponding budgetary ceilings, this Regulation should apply from the same date. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The annual national ceilings for 2017 for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 are set out in point I of the Annex to this Regulation. 2. The annual national ceilings for 2017 for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 are set out in point II of the Annex to this Regulation. 3. The annual national ceilings for 2017 for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 are set out in point III of the Annex to this Regulation. 4. The annual national ceilings for 2017 for the payment for agricultural practices beneficial for the climate and the environment referred to in Article 47(3) of Regulation (EU) No 1307/2013 are set out in point IV of the Annex to this Regulation. 5. The annual national ceilings for 2017 for the payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 are set out in point V of the Annex to this Regulation. 6. The annual national ceilings for 2017 for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 are set out in point VI of the Annex to this Regulation. 7. The maximum amounts for 2017 for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 are set out in point VII of the Annex to this Regulation. 8. The annual national ceilings for 2017 for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 are set out in point VIII of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. ANNEX I. Annual national ceilings for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Belgium 222 198 Denmark 553 021 Germany 3 022 776 Ireland 826 181 Greece 1 129 245 Spain 2 826 613 France 3 185 167 Croatia 108 746 Italy 2 245 528 Luxembourg 22 779 Malta 648 Netherlands 504 278 Austria 470 393 Portugal 274 189 Slovenia 73 619 Finland 262 269 Sweden 401 863 United Kingdom 2 112 701 II. Annual national ceilings for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Bulgaria 379 042 Czech Republic 462 074 Estonia 80 043 Cyprus 30 396 Latvia 123 537 Lithuania 180 990 Hungary 733 351 Poland 1 559 217 Romania 919 141 Slovakia 252 841 III. Annual national ceilings for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Belgium 47 460 Bulgaria 55 922 Germany 339 366 France 723 902 Croatia 24 113 Lithuania 70 061 Poland 289 802 Portugal 16 298 Romania 97 072 United Kingdom 48 599 IV. Annual national ceilings for the payment for agricultural practices beneficial for the climate and the environment as referred to in Article 47(3) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Belgium 150 629 Bulgaria 237 968 Czech Republic 252 960 Denmark 250 437 Germany 1 454 424 Estonia 37 111 Ireland 363 570 Greece 562 899 Spain 1 460 000 France 2 171 705 Croatia 72 338 Italy 1 139 862 Cyprus 14 900 Latvia 69 129 Lithuania 140 121 Luxembourg 10 046 Hungary 402 940 Malta 1 573 Netherlands 217 309 Austria 207 526 Poland 1 023 556 Portugal 174 617 Romania 540 401 Slovenia 40 801 Slovakia 133 391 Finland 157 048 Sweden 209 303 United Kingdom 955 896 V. Annual national ceilings for payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Denmark 2 857 Slovenia 2 149 VI. Annual national ceilings for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Belgium 8 367 Bulgaria 1 310 Czech Republic 1 686 Denmark 4 341 Germany 48 481 Estonia 408 Ireland 24 238 Greece 37 527 Spain 97 333 France 72 390 Croatia 4 823 Italy 37 995 Cyprus 397 Latvia 3 200 Lithuania 5 838 Luxembourg 502 Hungary 5 373 Malta 21 Netherlands 14 487 Austria 13 835 Poland 34 119 Portugal 11 641 Romania 18 013 Slovenia 2 040 Slovakia 604 Finland 5 235 Sweden 10 465 United Kingdom 16 308 VII. Maximum amounts for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Belgium 10 042 Bulgaria 15 865 Czech Republic 16 864 Denmark 16 696 Germany 96 962 Estonia 2 474 Ireland 24 238 Greece 37 527 Spain 97 333 France 144 780 Croatia 4 823 Italy 75 991 Cyprus 993 Latvia 4 609 Lithuania 9 341 Luxembourg 670 Hungary 26 863 Malta 105 Netherlands 14 487 Austria 13 835 Poland 68 237 Portugal 11 641 Romania 36 027 Slovenia 2 720 Slovakia 8 893 Finland 10 470 Sweden 13 954 United Kingdom 63 726 VIII. Annual national ceilings for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2017 Belgium 83 985 Bulgaria 118 984 Czech Republic 126 480 Denmark 24 135 Estonia 6 142 Ireland 3 000 Greece 186 061 Spain 584 919 France 1 085 853 Croatia 36 169 Italy 455 945 Cyprus 3 973 Latvia 34 565 Lithuania 70 060 Luxembourg 160 Hungary 201 470 Malta 3 000 Netherlands 3 500 Austria 14 527 Poland 505 160 Portugal 117 535 Romania 226 708 Slovenia 17 680 Slovakia 57 800 Finland 102 605 Sweden 90 698 United Kingdom 52 815